                         Case 5:17-cr-00151-XR Document 320 Filed 12/09/19 Page 1 of 6                           FILED
                                      UNITED STATES DISTRICT COURT                                                  DEC       9 2019
                                                 WESTERN DISTRICT OF TEXAS                              CLERK,    U(IST?CT
                                                   SAN ANTONIO DIVISION                                 WSTERNTpf OFCOURT
                                                                                                                     TEXAS

UNITED STATES OF AMERICA
                                                                                                                        'UTY (LE
                                                                             Case Number: 5:1 7-CR-00 151 -XR(4)
V.
                                                                             USM Number: 6485 1-280

JOSE MENDOZA
Alias: DOG

         Defendant.

                                          JUDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or After November 1, 1987)

         The defendant, JOSE MENDOZA, was represented by Alan Brown and Alex Scharff, Esq.

         On Motion of the United States, the Court has dismissed the remaining counts as to this defendant

        The defendant pled guilty to Count(s) One (1) of the Superseding Indictment on August 15, 2019. Accordingly, the
defendant is adjudged guilty of such Count(s), involving the following offense(s):

      Title & Section                          Nature of Offense                        Offense Ended                     Count

    21 U.S.C. § 841(a)(1)           Conspiracy to Distribute and Possession               February 19, 2017               One (1)
  21 U.S.C. § 841(b)(l)(A)             with Intent to Distribute Heroin
       21 U.S.C. § 846



         As pronounced on December 4, 2019, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the Court and United States Attomey of material changes in economic
circumstances.

         Signed this      day of December, 2019.




                                                                                       XAVIER RODRIGUEZ
                                                                                      United States District Judge
                          Case 5:17-cr-00151-XR Document 320 Filed 12/09/19 Page 2 of 6
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                            Judgment -- Page 2 of 6


DEFENDANT:                   JOSE MENDOZA
CASE NUMBER:                 5:1 7-CR-OO 151 -XR(4)


                                                          IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of
One Hundred Twenty (120) Months as to Count One (1) with credit for time served while in custody for this federal offense
pursuant to 18 U.S.C. § 3585(b).


           The defendant shall remain in custody pending service of sentence.




                                                                 RETURN
I   have executed this judgment as follows:




           Defendant delivered on                                      to

at                                            with a certified copy of this judgment.



                                                                                           UNITED STATES MARSHAL




                                                                                                    By
                                                                                        DEPUTY UNITED STATES MARSHAL
                        Case 5:17-cr-00151-XR Document 320 Filed 12/09/19 Page 3 of 6
AO 245B (Rev. TXN   10/12)   Judgment in a Criminal Case                                                       Judgment--Page   3   of 6

DEFENDANT:                   JOSE MENDOZA
CASE NUMBER:                 5:1 7-CR-OO 151 -.XR(4)



                                                      SUPERVISED RELEASE
        Upon release from imprisonment, the defendant shall be on supervised release for a term of Five (5) years.

         While on supervised release, the defendant shall comply with the mandatory and standard conditions that have been adopted
by this Court on November 28, 2016.
                        Case 5:17-cr-00151-XR Document 320 Filed 12/09/19 Page 4 of 6
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                                 Judgment -- Page 4 of 6

DEFENDANT:                 JOSE MENDOZA
CASE NUMBER:               5:1 7-CR-00 151 -XR(4)


                                          CONDITIONS OF SUPERVISION
Mandatory Conditions:

    [I]    The defendant shall not commit another federal, state, or local crime during the term of supervision.

    [2]    The defendant shall not unlawfully possess a controlled substance.

    [3]    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
           within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as determined
           by the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's
           presentence report or other reliable sentencing information indicates low risk of future substance abuse by the defendant.

    [4]    The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
           sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 141 35a).

    [5]    If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34
           U.S.C. § 20901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
           agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

    [6]    If convicted of a domestic violence crime as defmed in 18 U.S.C.     §   3561(b), the defendant shall participate in an approved
           program for domestic violence.

    [7]    You must make restitution in accordance with 18 U.S.C.
           applicable)
                                                                        §   2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check         f
    [8]    The defendant shall pay the assessment imposed in accordance with 18 U.S.C.        §   3013.

    [9]    If this judgment imposes a fine, you must pay   in accordance with the Schedule    of Payments sheet of this judgment.
    [10]   The defendant shall notify the court of any material change in the defendant's economic circumstances that might affect the
           defendant's ability to pay restitution, fines or special assessments.

Standard Conditions:

    [1]    The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside
           within 72 hours of release from imprisonment, unless the probation officer instructs the defendant to report to a different
           probation office or within a different time frame.

    [2]    After initially reporting to the probation office, the defendant will receive instructions from the court or the probation
           officer about how and when to report to the probation officer, and the defendant shall report to the probation officer as
           instructed.

    [3]    The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
           getting permission from the court or the probation officer.

    [4]    The defendant shall answer truthfully the questions asked by the probation officer.

    [5]    The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives
           or anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify
           the probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
           unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a
           change or expected change
                            Case 5:17-cr-00151-XR Document 320 Filed 12/09/19 Page 5 of 6
AO   245B (Rev.   TXN   10/12)   Judgment in a Criminal Case                                                         Judgment -- Page   5   of 6


DEFENDANT:                       JOSE MENDOZA
CASE NUMBER:                     5:1 7-CR-OO 151 -XR(4)

     [6]    The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
            defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's supervision
            that are observed in plain view.

     [7]    The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
            excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full-
            time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change
            where the defendant works or anything about his or her work (such as the position or job responsibilities), the defendant
            shall notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in
            advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer within 72 hours
            of becoming aware of a change or expected change.

     [8]    The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
            defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with
            that person without first getting the permission of the probation officer.

     [9]    If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer
            within 72 hours.

     [10]   The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
            (i.e., anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another
            person such as nunchakus or tasers).

     [111   The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
            informant without first getting the permission of the court.

     [12]   If the probation officer determines that the defendant poses a risk to another person (including an organization), the
            probation officer may require the defendant to notify the person about the risk and the defendant shall comply with that
            instruction. The probation officer may contact the person and confirm that the defendant has notified the person about the
            risk.

     [13]   The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

     [14]   If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such
            penalties in accordance with the Schedule of Payments sheet of the judgment.

     [151   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
            supervision that the defendant shall provide the probation officer access to any requested fmancial information.

     [161   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
            supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval
            of the probation officer, unless the defendant is in compliance with the payment schedule.

     [171   If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision
            shall be a non-reporting term of probation or supervision release. The defendant shall not illegally re-enter the United
            States. If the defendant is released from confinement or not deported, or lawfully re-enters the United States during the
            term of probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
                                         Case 5:17-cr-00151-XR Document 320 Filed 12/09/19 Page 6 of 6
       AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                                                                           Judgment -- Page 6 of 6

       DEFENDANT:                            JOSE MENDOZA
       CASE NUMBER:                          5:1 7-CR-O0 151 -XR(4)


                                             CRIMINAL MONETARY PENALTIES/SCHEDULE
                 The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
       forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
       penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau
       of Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 655 E. Cesar E.
       Chavez Blvd, Room G65, San Antonio, TX 78206. The defendant shall receive credit for all payments previously made toward any
       criminal monetary penalties imposed.

                                                                                  Assessment                                                 Fine                                  Restitution
       TOTALS                                                                        $100.00                                                 $.00                                              $.00

                                                                                  SPECIAL ASSESSMENT

               It is ordered that the defendant shall pay to the United States a special assessment of $100.00. Payment of this sum shall
       begin immediately.

                                                                                                  FINE

                   The fme is waived because of the defendant's inability to pay.




          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
                                                                                                                                     otherwise in the priority order or
percentage payment column above. However, pursuant to 18 U.S.C. 3664(i), all non-federal victims must be paid before
                                                                 §                                                    the United States is paid.
            If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C.
                                                                                                                                                  §3614.
           The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full
                                                                                                                                              before the fifteenth day after the date of the
judgment, pursuant to 18 U.S.C. §361 2(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18
                                                                                                                                              U.S.C. §3612(g).
              Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) community restitution,
                                                                                                                                                                                    (6) fine
interest, (7) penalties, and (8) costs, including cost of prosecution and court costs.

            Findings for the total amount of losses are required under Chapters      1   09A, 110, 11 OA, and 11 3A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23,1996.
